DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 12/8/21 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: In paragraph [0090], “Figure 170” should be corrected.  
Appropriate correction is required.

Claim Objections
Claims 1 and 21 are objected to because of the following informalities:  In the claims, “pallet” should be corrected to “palate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, ‘affixing’ should be ‘configured to affix’ to clearly set forth the surface relative to the oral cavity.
In claims 9 and 10, ‘coupling should be ‘configured to couple’ to clearly set forth the adhesive relative to the oral cavity.
In claim 28, the ‘third and fourth surfaces’ lack antecedence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 7, 8, 11, 21, 22, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US Pub 2014/0343395 –cited by applicant) in view of Hynes et al (US Pub 20110092803 –cited by applicant as EP 2311401).
Re claims 1, 21, 22: Choi discloses a patient tracking device for insertion into an oral cavity comprising:

at least one attachment surface formed on the sensor housing and shaped to conform to a profile of teeth of the patient, including a first attachment surface and an opposed second attachment surface where the first and second attachment surfaces are shaped to conform to a profile of the teeth of the patient. (Figure 4; see the shape that conforms to the teeth with opposing upper/lower attachment surfaces and left/right attachment surface portions); and
an electromagnetic sensor coupled to the sensor housing [0039, Figure 4; see the EM sensor 101].
Choi discloses all features except that the first surface is a 3D surface corresponding to a palate. However, Hynes teaches of a non invasive dental device for navigation including a first 3D surface corresponding to the palate. It would have been obvious to the skilled artisan to modify Choi, to utilize the palate anchoring surface as taught by Hynes, as such is a well known oral anchoring technique and such would improve anchoring as well as facilitate anchoring for patients without teeth.
Re claim 2: Choi discloses the sensor housing comprises a second surface, said electromagnetic sensor coupled to the second surface (Figure 4; see the upper surface of the housing 402).

Re claim 7: Choi discloses the sensor housing is three-dimensionally printed [0036; see the 3D printer].
Re claim 8: Choi discloses the sensor housing is three-dimensionally printed or molded from a negative print in response to a CT scan of the oral cavity of a patient [0035, 0036; see the 3D printing based on a CT scan].
Re claims 11, 25: Choi discloses the electromagnetic sensor comprises a wireless electromagnetic sensor [0037; see the wireless embodiment].

Claims 3, 5, 6, 9, 10, 23, 24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US Pub 2014/0343395 –cited by applicant) in view of Hynes et al (US Pub 20110092803 –cited by applicant as EP 2311401), as applied to claims 1, 2, 21, and 22, further in view of Dukesherer (US Pub 2005/0085715 –cited by applicant as EP 1523951).
Re claims 3, 5, 6, 9, 10, 23, 24, 28: Choi/Hynes disclose all features except for an adhesive coupling the electromagnetic sensor to the second attachment surfaces, an adhesive coupling the first surface to a teeth profile in the oral cavity, and that the sensor is disposed within the sensor housing in a sensor cavity disposed between and overmolded within a first, second, third, and fourth surfaces. However, Dukesherer teaches of a patient tracking device for navigation including an adhesive coupling the electromagnetic sensor to the second attachment surfaces [0069; see the adhesive in .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US Pub 2014/0343395 –cited by applicant) in view of Hynes et al (US Pub 20110092803 –cited by applicant as EP 2311401), as applied to claim 21, further in view of Novak (US Pub 20120256750).
Re claim 27: Choi/Hynes disclose all features except that the sensor housing is formed from polylactic acid. However, Novak teaches of a sensor with housing form of PLA [0072; see the housing material]. It would have been obvious to the skilled artisan modify Choi/Hynes, to form the housing of PLA as taught by Novak, as such is a well known material for a sensor housing that such could be configured via simple substitution. 

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 6, 9-11, 21-25, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, 11, 23-26, 30, and 32 of copending Application No. 16/401,412. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘412 features a patient tracking device with a flexible conformable sensor housing with a sensor cavity wherein the housing conforms to a body cavity when inserted and an electromagnetic sensor disposed within the cavity of the housing. Further, the device includes an adhesive to retain the sensor in the sensor cavity, wherein the housing is overmolded .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793